Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “based on the operational state”, wherein the Applicant’s intended meaning is believed to be understood as “based on the current operational state”. This interpretation will be used for examination purposes. Claims 10 and 15 are objected to in the same manner. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the claim recites "at least one of: determining that the at least one system component is damaged; determining a type of the damage; and determining a location of the damage”, wherein the pairing of the phrase “at least one of” with a list of items connected by “and” has been known to lead to ambiguity concerning whether the Applicant intends to claim alternatives or whether the Applicant intends to claim “one of” each item in the list is required (i.e., one of either A or B; or one of A, and one of B). For examination purposes the claim has been interpreted as a claim in alternative form: at least one of: determining that the at least one system component is damaged; determining a type of or determining a location of the damage. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim recites " at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage”, wherein the pairing of the phrase “at least one of” with a list of items connected by “and” has been known to lead to ambiguity concerning whether the Applicant intends to claim alternatives or whether the Applicant intends to claim “one of” each item in the list is required (i.e., one of either A or B; or one of A, and one of B). For examination purposes the claim has been interpreted as a claim in alternative form: at least one of a set of parts required to repair the damage, or a set of equipment required to repair the damage. Claims 13 and 18 are objected to in the same manner. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim recites “when the interactive component is selected by a user at least a portion of the inspection data is presented to the user”, wherein the limitation is found to be is grammatically awkward and/or incorrect (may even be missing some words or incorrectly punctuated) making the Applicant’s intended meaning difficult to construe. The Examiner suggests “when the interactive component is selected by a user, at least a portion of the inspection data is presented to the user”. Claim 20 is objected to in the same manner. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strebel et al (PGPub No US 2017/0358068, hereafter “Strebel”).
Examiner’s Note – Moraru et al (Using Machine Learning on Sensor Data, 2010, hereafter “Moraru”) is provided as a teaching reference. 

Regarding claims 1, 10 and 15, Strebel discloses: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions (Strebel – fig. 3; p [0042]) for: 
a processor (Strebel – fig. 3, item 20; p [0042]); 
memory communicatively coupled to the processor (Strebel – fig. 3, items 20, 22A; p [0042]); and 
an inspection manager communicatively coupled to the processor and the memory that, when operating (Strebel – fig. 3, item 44; p [0042]), is configured to: 
programming at least one mobile unmanned monitoring device to autonomously monitor at least one system component within an area of interest (Strebel – p [0005], teaches receive sensor data collected by a set of sensors [monitor] implemented in a vehicle regarding an infrastructure asset [system component] within a geographic location surveyed by the vehicle; p [0032], teaches using unmanned vehicles to assess infrastructure damage); 
receiving, from the at least one mobile unmanned monitoring device, inspection data generated by the at least one mobile unmanned monitoring device for the at least one system component (Strebel – p [0005], teaches receive sensor data collected by a set of sensors implemented in a vehicle regarding an infrastructure asset [system component]; p [0024], teaches obtaining inspection data with respect to infrastructure damage [to assets]); 
processing the inspection data (Strebel – fig. 5, item 520; p [0066], “sensor data is processed”); 
determining, based on the processing, a current operational state of the at least one system component (Strebel – fig. 5, item 540; p [0066], teaches using processed sensor data to assess the damage [operational state] of an asset; p [0092]-[0094], “automatically determined assessments of asset condition”, “a damage assessment report [may display] a status of the asset [as] damaged [ie, not operational] or not damaged [ie, operational]”, “identifies assets ... that are operating at a pressure less than the estimated water pressure”); 
autonomously generating, based on the operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component (Strebel – fig. 5, item 550; p [0005], “output a [damage assessment] report indicating the extent of damage [operational state] to the infrastructure asset”; p [0022], teaches automate the assessment of damage to infrastructure assets, including generate reports that identify information regarding the assessed damage [e.g., the location of damaged assets, the extent of the damage, etc.] [plurality of components]; fig. 14, item 1400; p [0093], “damage assessment report” [work order]); and 
autonomously provisioning one or more of the plurality of components for the work order (Strebel – p [0031], “the [damage assessment] report [work order] may be a map or satellite view with information regarding asset damage overlaid on the map [component]”).
Although Strebel does not use the exact claim language of the processing involves “utilizing one or more machine learning mechanisms”, Strebel teaches classifying data for the purpose of identifying assets and determining the condition (ie, damage) of assets (Strebel – p [0061]-[0062], “classify assets and assess damage”, “asset has been identified and classified from sensor data, the object damage assessment module .... determine the damage to the asset
Regarding claims 2, 11 and 16, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses programming the at least one mobile unmanned monitoring device with one or more inspection paths to be traversed by the at least one mobile unmanned monitoring device with respect to the at least one system component (Strebel – p [0027], teaches the flight [inspection] path is determined based on criteria of interest [ie, disaster area, location of assets], where a single flight path is “one or more”; p [0083], “multi-pass approach”), and one or more inspection parameters (Strebel – p [0027], teaches collecting a plurality angle data; p [0090], teaches the time of collection of known; interpreted per Applicant’s published specification p [0106]).
Regarding claim 3, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses the inspection data comprises at least one or more of image data, audio data, and environmental sensor data captured by the at least one mobile unmanned monitoring and corresponding to the at least one system component (Strebel – p [0027], “the raw data includes image-related data that is processed to determine the location of damaged assets, and the extent of the damage”).
Regarding claims 4, 12 and 17, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses determining that additional inspection data is required (Strebel – p [0083], “a multi-pass approach to decipher the "true" or actual location of an asset when the asset is not located in an expected location” [eg, determining to use a multi-pass approach when an asset is not in an expected location]); and electronically instructing the at least one mobile unmanned monitoring device to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (Strebel – fig. 10; p [0083]-[0085], teaches obtaining additional inspection data in multiple passes).
Regarding claim 5, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses the plurality of components at least comprises: an identification of the current operational state of the at least one system component (Strebel – p [0005], teaches identify, based on the sensor data, an infrastructure asset and determine an extent of damage [operational state] to the infrastructure asset); an identification of one or more work crews assigned to the work order (Strebel – p [0023], “damage assessment reports may also be used to dispatch the best suited repair personnel and equipment that should be deployed to particular damaged assets”); and an identification of a set of parts required for addressing the current operational state (Strebel – p [0023], “damage assessment reports may also be used to dispatch the best suited repair personnel and equipment that should be deployed to particular damaged assets”).
Regarding claim 6, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses determining the current operational state comprises at least one of: determining that the at least one system component is damaged (Strebel – p [0005], teaches identify, based on the sensor data, an infrastructure asset and determine an extent of damage [operational state] to the infrastructure asset); determining a type of the damage (Strebel – p [0029], teaches the damage assessment report may identify the location of assets on a geographic map and the type of damage); and determining a location of the damage (Strebel – p [0029], teaches the damage assessment report may identify the location of assets on a geographic map and the type of damage).
Regarding claims 7, 13 and 18, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Strebel – p [0094], teaches status of the assets indicates whether the assets are damaged or not damaged); determining attributes of the damage (Strebel – p [0028], teaches determine the types of damage associated with the assets); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Strebel – p [0031], “the best suited personnel and equipment may be dispatched based on the extent/severity of damage and/or the type of damage”) and at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Strebel – p [0031], “the best suited personnel and equipment may be dispatched based on the extent/severity of damage and/or the type of damage”).
Regarding claims 8, 14 and 19, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Strebel – p [0031], “damage assessment information may be sent directly to an upstream system, such as a work assignment tool, for the direct deployment of repair crews”, where a deployed wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Strebel – p [0031], “damage assessment information may be sent directly to an upstream system, such as a work assignment tool, for the direct deployment of repair crews”, where deployment requires a given location).
Regarding claims 9 and 20, Strebel makes obvious all of the limitations on which this claim depends, further, Strebel discloses transforming one or more of the plurality of components into an interactive component, wherein when the interactive component is selected by a user the inspection data is presented to the user (Strebel – p [0097], teaches a user-friendly interface which allows the user to select an asset and then highlights the asset through a plurality of views/screens).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA E PETERS/Primary Examiner, Art Unit 2862